Citation Nr: 1403905	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-40 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for a right elbow disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1981 to September 1985 and from March 1986 to March 1990 with subsequent reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2010 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran indicated in his October 2010 VA Form 9 that he wished to testify at a hearing.  However, in an October 2013 letter, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for a right elbow disorder and to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is not causally related to his military service.  



CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his active military service or Reserve duty.  38 U.S.C.A. §§ 38 U.S.C.A. § 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in July 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, except as discussed below in the remand.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and a period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims entitlement to service connection for tinnitus, which is ringing in the ears.  However, the Board notes that many of the Veteran's statements made in support of his tinnitus claim describe symptoms related to his arm.  Regardless, because the Veteran stated that he had ringing in both ears in a December 2009 claim, the Board will treat his claim as one for tinnitus.  Statements about his arm will be discussed in the claim for service connection for a right elbow disorder.

The Veteran currently has tinnitus.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  As noted above, in the December 2009 claim, the Veteran stated that he experienced ringing in both ears.  However, there is no evidence that tinnitus was incurred in or aggravated by his active military service.  Despite numerous active duty and reserve audiological examinations, there are no in-service complaints of ringing in the ears.  In separation examinations dated September 1985 and February 1990, the examiners noted normal ears.  In neither examination did the Veteran complain of ringing in his ears.  Treatment records from reserve service are also absent for complaints of tinnitus.  The first, and only, evidence of ringing in the ears appears in the December 2009 claim.  Indeed, the Veteran also failed to mention ringing in the ears at the February 2010 or March 2010 VA audiological examinations.  The February 2010 examiner noted that he was negative for tinnitus and the Veteran has yet to dispute that finding.  The Board therefore concludes that the preponderance of the evidence weighs against finding that the Veteran's tinnitus was incurred in or aggravated by his military service.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran should be afforded a VA examination for his right elbow since reserve treatment records document an injury that may have occurred while on active duty.  In an October 1997 report of medical history, the Veteran stated that he sprained his right hand at Fort Drum, New York in 1992 and the examining physician also noted that he had sustained a right elbow sprain.  Although there are no medical records showing that the Veteran has a current elbow disorder, because the Veteran is competent to report on symptoms he experiences, his lay statements asserting that he has a current disorder, and that it is related to the in-service injury, are sufficient for purposes of determining that VA should provide an examination.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, a VA examination should be obtained.  

The current opinion on the Veteran's hearing loss also requires clarification.  The Board concedes that the Veteran currently has bilateral hearing loss as defined in 38 C.F.R. § 3.385 since a March 2010 VA examination shows that at 2000, 3000, and 4000 Hz, both of the Veteran's ears significantly exceeded 26 dB at all three frequencies.  The issue, then, is whether his current hearing loss is related to his military service.  There are numerous audiological examinations of record-spanning both active duty and reserve service-some of which show appear to show fluctuating levels of hearing impairment.  However, the sole medical interpretation of this evidence, the March 2010 VA opinion, is somewhat unclear.

First, further explanation is needed to support the examiner's opinion.  The March 2010 VA examiner opined that the Veteran's current hearing loss was not a direct result of active duty because there was no standard threshold shift from 1981 to 1990.  However, service treatment records show a 20 dB change in hearing loss in the Veteran's left ear over that period.  Specifically, a July 1981 entrance examination shows that at 6000 Hz, the Veteran's left ear showed 30 dB; in a February 1990 separation examination, it showed 50 dB.  Although the March 2010 examiner accurately noted these findings in her report, she did not specifically address why she did not consider this to be evidence of aggravation.  It is noted that appellant can demonstrate evidence of hearing loss in service and that the provisions of 38 C.F.R. § 3.385 are not for application in service records.

Second, the opinion appears to address aggravation, although the examiner does not explicitly use that term or describe by how much it was aggravated.  The examiner noted that a September 1988 service treatment record indicated high frequency hearing loss but opined that hearing loss was not related to service because there was no "standard threshold shift" during service.  An opinion that explicitly addresses whether the Veteran's hearing loss was aggravated during service, and if so, to what extent, is needed.  Therefore, a clarifying addendum opinion is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right elbow sprain at any time.  If the Veteran identifies documents not already associated with the claims file, those documents should be obtained.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  

All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  Fort Drum, New York should also be contacted as needed, as should his Reserve outfit, to the extent not already done, and VA should attempt to obtain any of the Veteran's records not already associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing #1 above, and whether records are obtained or not, schedule the Veteran for a VA examination to determine the nature and etiology of any right elbow disorder.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any medical literature appropriate.  

After a review of the evidence of record, the examiner should first determine whether the Veteran has a current right elbow disorder.  If the examiner finds that the Veteran has a current right elbow disorder, then the examiner should also provide an opinion as to whether the diagnosed right elbow disorder is at least as likely as not (a 50 percent or greater probability) causally related to the Veteran's military service and his duties therein.  (It is noted that if a specific period of training has to be verified to enter this opinion, verification of that period of training should be undertaken.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Next, forward the entire claims file to the examiner who prepared the March 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

The examiner should respond to the following questions in terms of whether each is at least as likely as not (i.e. there is a 50 percent or greater probability):

a) Did the Veteran's preexisting hearing loss undergo a permanent increase in severity at any frequency during service?  

b) If so, was the increase due to the natural progression of the disability?  If not, and aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

In providing an opinion, the examiner should specifically address the puretone threshold results at 6000 Hz in the July 1981 entrance examination and the February 1990 separation examination and explain how these findings affect her rationale.  
 
If the examiner's opinion on aggravation is different for each ear, an opinion for each ear should be provided consistent with the instructions above.  Otherwise, the examiner should note that the opinion applies to both ears.  

The examiner should note that the Veteran had two periods of active duty service: from September 1981 to September 1985, and from March 1986 to March 1990.

5.  After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiners documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if he subsequently obtains representation.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


